

114 HR 6283 IH: Truth in Regulations Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6283IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Sessions (for himself, Mr. Cramer, Mr. Yoho, Mr. Collins of Georgia, and Mr. Holding) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish agency procedures for the issuance of significant guidance documents, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Truth in Regulations Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Agency Standards for Significant Guidance Documents.
					Sec. 3. Limitations on use of interim final rules; limitation on reporting joint resolutions of
			 disapproval.
					Sec. 4. ACUS study and report.
				
			2.Agency Standards for Significant Guidance Documents
			(a)Approval procedures
 (1)In generalNot later than 210 days after the date of the enactment of this Act, the head of each agency shall develop or have written procedures for the approval of significant guidance documents. The procedures shall ensure that the issuance of significant guidance documents is approved by each appropriate senior agency official.
 (2)ExceptionThe employees of an agency may not deviate from the requirements of the procedures developed pursuant to paragraph (1), unless the employee has submitted an appropriate justification to a supervisor who is an appropriate senior agency official described paragraph (1) or the head of the agency and the supervisor or head of the agency has agreed to such deviation.
				(b)Contents of significant guidance document
 (1)RequirementsEach significant guidance document issued by an agency shall include the following: (A)The term guidance or a functional equivalent of such term.
 (B)An identification of each agency and office issuing the document. (C)An identification of the activity to which and the person to whom the significant guidance document applies.
 (D)The date of issuance. (E)If the document is a revision to a previously issued guidance document, a notation of such and an identification of the document replaced.
 (F)The title of the document and any identification number, if applicable. (G)A citation to the statutory provision or regulation to which the document applies or interprets.
 (2)ProhibitedA significant guidance document may not include mandatory language such as shall, must, required, or requirement, unless— (A)the agency is using these words to describe a statutory or regulatory requirement;
 (B)the language is addressed to agency employees; or (C)the prohibition against such mandatory language prevents agency consideration of a position advanced by any affected private party.
					(c)Public Access and Feedback for Significant Guidance Documents
				(1)Internet access
 (A)List requiredThe head of each agency shall maintain on the website of such agency a list of each significant guidance document in effect. The list shall include the following:
 (i)The name of each significant guidance document. (ii)Any document identification number.
 (iii)The dates of issuance and revision. (iv)An identification of which documents have been added, revised, or withdrawn during the previous year.
 (B)Link to document requiredThe head of the agency shall provide a link from the list described in subparagraph (A) to each such significant guidance document.
 (C)Updates to websiteNot later than 30 days after the date on which a significant guidance document is issued, the head of the agency shall update the list of significant guidance documents and links described in this paragraph accordingly.
					(2)Public feedback
					(A)Submission of public comments
 (i)In generalNot later than 60 days after the date of the enactment of this Act, the head of each agency shall establish and prominently display on the website of such agency a means for the public—
 (I)to electronically submit comments on any significant guidance document; and (II)to electronically submit a request for issuance, reconsideration, modification, or rescission of any significant guidance document.
 (ii)No response requiredAny public comment submitted under this paragraph is for the benefit of the agency, and a formal response to any such comment by the agency is not required.
 (B)Complaints by the publicThe head of each agency shall designate one or more offices to receive and address complaints submitted by the public that the agency is not following the procedures in this section or is improperly treating a significant guidance document as a binding requirement. The head of the agency shall provide, on the website of such agency, the name and contact information for any such office.
					(d)Notice and Public Comment for Economically Significant Guidance Documents
 (1)In generalExcept as provided in paragraph (2), not later than 60 days after an agency prepares a draft of an economically significant guidance document, the agency shall complete the following requirements:
 (A)Publish a notice in the Federal Register announcing that the draft document is available. (B)Post the draft document on the website of the agency and make the draft publicly available in hard copy (or notify the public how the guidance document may be reviewed if not in a format that permits electronic posting with reasonable efforts).
 (C)Invite public comment on the draft document. (D)Prepare and post on the website of the agency a response-to-comments document.
 (2)ExemptionsNotwithstanding paragraph (1), the head of an agency, in consultation with the Administrator, may designate an economically significant guidance document or group of such documents as exempt from the requirements of this section for being not feasible or appropriate.
 (e)Exigent circumstancesIn an imminent threat to public health or safety or similar exigent circumstance exists or when an agency is required by law to act more quickly than the procedures described in this section allow, the head of the agency shall certify the circumstance to the Administrator as soon as possible and, to the extent practicable, comply with this section. For any significant guidance document that is governed by a statutory or court-imposed deadline, the agency shall, to the extent practicable, schedule any proceeding for such document to permit sufficient time to comply with this section.
 (f)Rule of construction regarding judicial reviewThis section may not be construed to create any right or benefit, substantive or procedural, enforceable at law, against the United States, its agencies or other entities, its officers or employees, or any other person.
 (g)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs in the Office of Management and Budget.
 (2)AgencyThe term agency has the meaning given that term in section 3502 of title 44, United States Code, but does not include an independent regulatory agency (as defined in such section 3502).
 (3)Economically significant guidance documentThe term economically significant guidance document— (A)means a significant guidance document that may reasonably be anticipated to lead to an annual effect on the economy of $100,000,000 or more or adversely affect in a material way the economy or a sector of the economy; and
 (B)does not include a significant guidance document on Federal expenditures and receipts. (4)Guidance documentThe term guidance document means an agency statement of general applicability and future effect, other than a regulatory action, that sets forth a policy on a statutory, regulatory, or technical issue or an interpretation of a statutory or regulatory issue.
 (5)RegulationThe term regulation means an agency statement of general applicability and future effect, which the agency intends to have the force and effect of law, that is designed to implement, interpret, or prescribe law or policy or to describe the procedure or practice requirements of an agency.
 (6)Regulatory actionThe term regulatory action means any substantive action by an agency (normally published in the Federal Register) that promulgates or is expected to lead to the promulgation of a final regulation, including notices of inquiry, advance notices of inquiry and notices of proposed rulemaking.
 (7)Significant guidance documentThe term significant guidance document— (A)means a guidance document disseminated to regulated entities or the general public that may reasonably be anticipated to—
 (i)lead to an annual effect on the economy of $100,000,000 or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or tribal governments or communities;
 (ii)create a serious inconsistency or otherwise interfere with an action taken or planned by another agency;
 (iii)materially alter the budgetary impact of entitlements, grants, user fees, or loan programs or the rights and obligations of recipients thereof; or
 (iv)raise novel legal or policy issues arising out of legal mandates, the President’s priorities, or the principles set forth in Executive Order 12866 (58 Fed. Reg. 190; relating to regulatory planning and review); and
 (B)does not include— (i)a legal advisory opinion for internal executive branch use and not for release (such as Department of Justice Office of Legal Counsel opinions);
 (ii)a briefs or other position taken by an agency in an investigation, pre-litigation, litigation, or other enforcement proceeding;
 (iii)a speech, editorial, media interview, press material, or congressional correspondence; (iv)a guidance document that relates to a military or foreign affairs function of the United States (other than a guidance document on procurement or the import or export of non-defense articles and services);
 (v)a grant solicitation, warning letter, or case or investigatory letter responding to a complaint involving a fact-specific determination;
 (vi)a purely internal agency policy; (vii)a guidance document that relates to the use, operation, or control of a government facility;
 (viii)an internal guidance document directed solely to other agencies; or (ix)any other category of significant guidance documents exempted by the head of an agency, in consultation with the Administrator.
 (h)ApplicabilityThis section does not affect the authority of an agency to communicate the views of the agency in court or in any other enforcement proceeding.
 (i)Effective dateThe requirements of this section shall take effect 180 days after the date of the enactment of this Act.
			3.Limitations on use of interim final rules; limitation on reporting joint resolutions of disapproval
 (a)Enhanced showing required for interim final rulesSection 553(b)(B) of title 5, United States Code, is amended by striking for good cause and all that follows through the period at the end and insert the following: determines that an imminent threat to public health or safety or similar exigent circumstance exists..
 (b)Required publication or service dateSection 553(d)(3) of title 5, United States Code, is amended to read as follows:  (3)in the case of any rule to which the exception under subsection (b)(B) applies..
 (c)Lookback period for interim final rulesSection 553 of title 5, United States Code, is amended by adding at the end the following:  (f)In the case of a rule making in which the exception under subsection (b)(B) was applied, by not later than 18 months after the rule takes effect, the agency shall provide for a period in which interested persons may submit written data, views, or arguments, in the same manner as submissions under subsection (c), shall give such submissions due consideration, and, if appropriate, repeal or amend the rule accordingly.. 
 (d)Rules on reporting out of CommitteeSection 802(b)(1) of title 5, United States Code, is amended by adding at the end the following: If such a committee reports a joint resolution of disapproval for a rule, the committee may additionally report its findings and views, if the agency proposing such rule receives appropriations in a general appropriations Act, to the Committee on Appropriations of that House. If the committee reports a joint resolution of disapproval, the chair of that committee may submit recommendations on withholding funds contingent upon certain actions to the chair of the Committee on Appropriations of that House..
			4.ACUS study and report
 (a)Study and reportNot later than 9 months after the date of the enactment of this Act, the Administrative Conference of the United States shall complete a study and submit to Congress a report thereon that examines—
 (1)the extent to which persons, for projects subject to a permitting process under the environmental laws of a State or under a Federal environmental law, are subject to unnecessary, impractical, or inappropriately dilatory requirements to engage in mitigation of environmental harms;
 (2)categories of projects subject to a permitting process under the environmental laws of a State or under a Federal environmental law for which it would be appropriate to establish a deadline by which a final determination on the issuance of a permit should be made;
 (3)changes to permitting processes under Federal environmental law that would provide for increased protections of the rights of parties applying for permits, including increased use of administrative law judges in permitting determinations, and finalizing agency action more expeditiously; and
 (4)categories of Federal rule making that would be more appropriately addressed by State action. (b)DefinitionsIn this section—
 (1)the term permit means an agency’s statutorily authorized, discretionary, judicially reviewable granting of permission to do something that would otherwise be statutorily prohibited; and
 (2)the term State means each of the several States. (c)Reporting to ACUSAny agency that makes any determination pertaining to a permit that, in the determination of the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget, would result in a cost of more than $25,000,000 shall report such determination, and submit a copy of the requested permit, to the Administrative Conference of the United States by not later than 30 days after such determination.
			